Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 14, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156616(23)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 156616
  v                                                                 COA: 338877
                                                                    Berrien CC: 2015-005091-FH
  JOHN ANTONYA MOSS,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the third motion of defendant-appellant to extend the
  time for filing his supplemental brief is GRANTED. The supplemental brief will be
  accepted as timely filed if submitted on or before September 23, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 14, 2018

                                                                               Clerk